UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

                                                        This Memorandum-Decision and Order
                                                        pertains to:

IN RE HOOSICK FALLS PFOA CASES.                         Reece, No. 1:19-CV-219; Bamrick, No.
                                                        1:19-CV-225; Driscoll, No. 1:19-CV-231;
                                                        Gates, No. 1:19-CV-221; Slowey, No. 1:19-
                                                        CV-216; Webber, No. 1:19-CV-220;
                                                        Wyman, No. 1:19-CV-215.



                           MEMORANDUM-DECISION AND ORDER

I.        INTRODUCTION

          This action concerns allegations of tortious acts committed by: (1) operators of facilities

that discharged or released perfluorooctanoic acid (“PFOA”) into the Village of Hoosick Falls’s

(“Hoosick Falls” or the “Village”) water supply; and (2) several suppliers of those PFOAs. The

plaintiffs—Kathleen Reece, Diane Bamrick, Mark Driscoll, Crystal Gates, Ryan Slowey, Ian

Webber, and Lori Wyman (collectively, “Individual Plaintiffs”)—assert claims in their individual

capacities (and several on behalf of an estate) against these facility operators and PFOA suppliers

under New York State law for negligence, gross negligence, strict liability, and strict products

liability. Some of the Individual Plaintiffs also assert claims for loss of consortium and wrongful

death.1




          1
          For simplicity, when the Court cites a complaint below it cites to portions of the Reece
Complaint (No. 1:19-CV-219, Dkt. No. 1) (hereinafter, “Complaint”). The other six complaints
raise similar allegations and the portions of the Complaint cited in this Memorandum-Decision
and Order are identical among all the complaints. See No. 1:19-CV-219, Dkt. No. 1; No. 1:19-
CV-225, Dkt. No. 1; No. 1:19-CV-231, Dkt. No. 1; No. 1:19-CV-221, Dkt. No. 1; No. 1:19-CV-
216, Dkt. No. 1; No. 1:19-CV-220, Dkt. No. 1; No. 1:19-CV-215, Dkt. No. 1.
       Individual Plaintiffs each bring claims against Saint-Gobain Corporation (“Saint-

Gobain”) and its subsidiary, Saint-Gobain Performance Plastics Corporation (“SGPP”). Compl.

Saint-Gobain moves to dismiss the Individual Plaintiffs’ cases pursuant to Federal Rule of Civil

Procedure 12(b)(2) for lack of personal jurisdiction. 2 Individual Plaintiffs oppose the Motions to

Dismiss,3 and Saint-Gobain has filed replies.4

       For the following reasons, the Court denies all of the Motions to Dismiss and grants

Individual Plaintiffs’ requests to conduct jurisdictional discovery.

II.    FACTUAL BACKGROUND

       The relevant allegations and assertions of fact appear to be as follows:

       A. Overview of Saint-Gobain and SGPP

       Saint-Gobain is incorporated and has its principal place of business in Pennsylvania.

Compl. ¶ 20. SGPP, of which Saint-Gobain is the “parent” company, is incorporated in

California and has its principal place of business in Pennsylvania. Id. ¶¶ 2, 18. “SGPP is a wholly



       2
         Saint-Gobain has filed identical Motions to Dismiss in each of the above-captioned
cases. See No. 1:19-CV-219, Dkt. No. 28; No. 1:19-CV-225, Dkt. No. 30; No. 1:19-CV-231,
Dkt. No. 28; No. 1:19-CV-221, Dkt. No. 28; No. 1:19-CV-216, Dkt. No. 28; No. 1:19-CV-220,
Dkt. No. 30; No. 1:19-CV-215, Dkt. No. 30 (collectively, “Motions to Dismiss”).
       3
          Individual Plaintiffs have filed identical Responses in each of the above-captioned
cases. See No. 1:19-CV-219, Dkt. Nos. 35; 44; No. 1:19-CV-225, Dkt. Nos. 37; 46; No. 1:19-
CV-231, Dkt. Nos. 35; 44; No. 1:19-CV-221, Dkt. Nos. 35; 44; No. 1:19-CV-216, Dkt. Nos. 35;
44; No. 1:19-CV-220, Dkt. Nos. 37; 46; No. 1:19-CV-215, Dkt. Nos. 37; 46 (collectively,
“Responses”). There are multiple copies of the Responses on the dockets because the Court
directed Individual Plaintiffs to file certain portions of their opposition papers under seal.
       4
        Saint-Gobain has filed identical Replies in each of the above-captioned cases. See No.
1:19-CV-219, Dkt. No. 42; No. 1:19-CV-225, Dkt. No. 44; No. 1:19-CV-231, Dkt. No. 42; No.
1:19-CV-221, Dkt. No. 42; No. 1:19-CV-216, Dkt. No. 42; No. 1:19-CV-220, Dkt. No. 44; No.
1:19-CV-215, Dkt. No. 44 (collectively, “Replies”).

                                                 2
owned subsidiary of Saint-Gobain Ceramics & Plastics, Inc., which is a subsidiary of Saint-

Gobain Delaware Corporation, which is a subsidiary of Defendant Saint-Gobain.” Id. ¶ 19. And

SGPP “is present in 16 countries in North American, Europe and Asia, and operates 45

manufacturing sites.” Id. ¶ 21.

       B. Overlap Between Saint-Gobain and SGPP

       Saint-Gobain “was actively involved in the management of, and decision-making by,

SGPP, including issues relating to environmental health and safety” and the “disposal of

hazardous or toxic substances and wastes by SGPP.” Id. ¶¶ 2, 3. Furthermore, Saint-Gobain has

provided SGPP with “[v]arious types of services, for example, tax, treasury, risk management,

human resources, [and] environmental health and safety” over a seventeen-year period. Resps.,

Ex. S at 81–82. “SGPP remains the owner and operator of the Hoosick Facilities, with significant

input from Saint-Gobain regarding operations.” Compl. ¶ 80.

       From January 2017 to January 2019, Thomas Kinisky was the CEO of both Saint-Gobain

and SGPP. Resps., Exs. J; O; H. As CEO of both companies, Kinisky interacted with the Mayor

of Hoosick Falls regarding the PFOA contamination of the Village’s drinking supply. Id., Exs.

M; Q. And “[i]n response to a [New York State Department of Environmental Conservation]

questionnaire in 2016, SGPP admitted to disposal of PFOA containing wastes at the Hoosick

Facilities in documents attested to or confirmed by Edward Canning, an employee of SGPP

and/or Saint-Gobain.” Compl. ¶ 93.

       Another SGPP employee, Phil Guy, previously testified that Saint-Gobain and SGPP

employees were “all part of the – ultimately part of the French corporation overall.” Resps., Ex.

R at 10.


                                                3
       C. Other Facts Purportedly Supporting Jurisdiction Over Saint-Gobain

       Individual Plaintiffs also allege Saint-Gobain is “a past owner and operator of the

Hoosick Facilities.” Compl. ¶ 5. As an owner of the Hoosick Facilities, “Saint-Gobain knew, or

should have known, that PFOA-containing materials had been used in the Hoosick Facilities and

thereby posed a risk to those exposed to PFOA contamination originating from the Hoosick

Facilities during the time of [its] ownership.” Id. ¶ 110.

       Additionally, at least one manufacturer of PFOA-containing materials, E. I. DuPont De

Nemours and Company, sold such materials “to Saint-Gobain . . . that were used at the [Village

of] Hoosick [Falls] facilities,” which in turn “discharged, released or otherwise disposed of”

PFOA into the Village’s drinking supply. Id. ¶¶ 8, 30.

       Finally, “on December 30, 2014, SGPP filed a Toxic Substances Control Act (‘TSCA’)

Section 8(e) Notice with EPA. In that Notice, SGPP and Saint-Gobain reported the presence of

PFOA in the Village water supply and the nexus of that contamination to the Hoosick Facilities.”

Id. ¶ 116. The Notice listed Lauren Alterman—Saint-Gobain’s Vice President of Environmental,

Health and Safety—as the point of contact. Resps., Exs. K; L.

III.    LEGAL STANDARD

       “When a defendant moves to dismiss for lack of personal jurisdiction under Federal Rule

of Civil Procedure 12(b)(2), the plaintiff bears the burden of showing that the court has

jurisdiction over the defendants.” Micro Fines Recycling Owego, LLC v. Ferrex Eng’g, Ltd., No.

17-CV-1315, 2019 WL 1762889, at *2 (N.D.N.Y. Apr. 22, 2019) (Kahn, J.) (citing Metro. Life

Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996)). The court is not limited to

considering “the four corners of the complaint.” Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201,


                                                  4
225 (S.D.N.Y. 2013). “[T]he Court may also rely on submitted affidavits and other supporting

materials submitted in relation to the motion.” Id.

       A plaintiff need only make a prima facie showing of personal jurisdiction over a

defendant. Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d Cir. 2005). “A

prima facie showing of jurisdiction ‘does not mean that plaintiff must show only some evidence

that defendant is subject to jurisdiction; it means that plaintiff must plead facts which, if true, are

sufficient in themselves to establish jurisdiction.’” Tamam v. Fransabank Sal, 677 F. Supp. 2d

720, 725 (S.D.N.Y. 2010) (quoting Bellepointe, Inc. v. Kohl’s Dep’t Stores, Inc., 975 F. Supp.

562, 564–65 (S.D.N.Y. 1997)). Pleadings that assert only “conclusory non-fact-specific

jurisdictional allegations” or state a “legal conclusion couched as a factual allegation” do not

meet this burden. Jazini v. Nissan Motor Co., 148 F.3d 181, 185 (2d Cir. 1998). While “the

pleadings and affidavits are to be construed in the light most favorable to Plaintiff, and all doubts

are to be resolved in Plaintiff's favor,” Minholz v. Lockheed Martin Corp., 227 F. Supp. 3d 249,

255 (N.D.N.Y. 2016), a court should “not draw ‘argumentative inferences’ in the plaintiff’s

favor,” Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507 (2d Cir. 1994) (quoting Atl.

Mut. Ins. Co. v. Balfour Maclaine Int’l Ltd., 968 F.2d 196, 198 (2d Cir. 1992)).

IV.    DISCUSSION

       When making a prima facie showing of jurisdiction, “a plaintiff must demonstrate a

statutory basis for personal jurisdiction over the defendant, and that the Court’s exercise of

jurisdiction over the defendant is in accordance with constitutional due process principles.”

Minholz v. Lockheed Martin Corp., 227 F. Supp. 3d 249, 256 (N.D.N.Y. 2016) (citing Stroud v.

Tyson Foods, Inc., 91 F. Supp. 3d 381, 385 (E.D.N.Y. 2015); Licci ex rel. Licci v. Lebanese


                                                   5
Canadian Bank, SAL, 673 F.3d 50, 59–60 (2d Cir. 2012)). Although Individual Plaintiffs fail to

clarify, the Court construes their complaints as alleging personal jurisdiction over Saint-Gobain

pursuant to New York State’s general jurisdiction statute, New York Civil Practice Law and

Rules § 301 (“CPLR § 301”), and New York State’s specific jurisdiction statute, New York Civil

Practice Law and Rules § 302(a) (“CPLR § 302”). Saint-Gobain does not contest that Individual

Plaintiffs have sufficiently alleged jurisdiction under CPLR §§ 301–02. Mot. to Dismiss at 4 n.3

(“Although a plaintiff must also show that personal jurisdiction is authorized under a state long-

arm statute, Saint-Gobain focuses here on the outer constitutional limits of personal

jurisdiction . . . .”) (internal citation omitted). Thus, the Court’s inquiry will focus on whether the

Court may assert jurisdiction over Saint-Gobain in accordance with due process.

       “The canonical opinion in [the area of due process and personal jurisdiction] remains

International Shoe Co. v. Washington, 326 U.S. 310 [1945], in which [the Supreme Court] held

that a State may authorize its courts to exercise personal jurisdiction over an out-of-state

defendant if the defendant has ‘certain minimum contacts with [the State] such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.’”

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011) (quoting Int’l

Shoe, 326 U.S. at 316). According to the Supreme Court:

               International Shoe recognized . . . that the commission of some single
               or occasional acts of the corporate agent in a state may sometimes be
               enough to subject the corporation to jurisdiction in that State’s
               tribunals with respect to suits relating to that in-state activity.
               Adjudicatory authority of this order, in which the suit arises out of or
               relates to the defendant’s contacts with the forum is today called
               specific jurisdiction.




                                                  6
               International Shoe distinguished between, on the one hand, exercises
               of specific jurisdiction, as just described, and on the other, situations
               where a foreign corporation’s continuous corporate operations within
               a state are so substantial and of such a nature as to justify suit against
               it on causes of action arising from dealings entirely distinct from
               those activities. As we have since explained, a court may assert
               general jurisdiction over foreign (sister-state or foreign-country)
               corporations to hear any and all claims against them when their
               affiliations with the State are so continuous and systematic as to
               render them essentially at home in the forum State.

Daimler AG v. Bauman, 571 U.S. 117, 126–27 (2014) (internal citations, quotation marks, and

alterations omitted). Saint-Gobain argues it is not subject to general or specific jurisdiction in this

Court. Mots. to Dismiss at 5–8; Replies at 2–4.

       A. General Jurisdiction

       As noted above, “a court may assert jurisdiction over a foreign corporation ‘to hear any

and all claims against [it]’ only when the corporation’s affiliations with the State in which suit is

brought are so constant and pervasive ‘as to render [it] essentially at home in the forum State.’”

Daimler, 571 U.S. at 122 (quoting Goodyear, 564 U.S. at 919). “Aside from ‘an exceptional

case,’ . . . a corporation is at home (and thus subject to general jurisdiction, consistent with due

process) only in a state that is the company’s formal place of incorporation or its principal place

of business.” Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 135 (2d Cir. 2014) (quoting Daimler,

571 U.S. at 139). The Daimler court only provided one example of such an “exceptional case” in

which general jurisdiction may be found beyond a corporation’s place of incorporation or

principal place of business: Perkins v. Benguet Consolidated Mining Co., 342 U.S. 437 (1952).

Daimler, 571 U.S. at 128–31. “In Perkins, the defendant company’s principal place of business

was, because of wartime circumstances, temporarily located in the state where it was sued, which


                                                   7
the Daimler Court deemed a surrogate for the place of incorporation or head office. The Court

noted that its decision in Perkins remains the textbook case of general jurisdiction appropriately

exercised over a foreign corporation that has not consented to suit in the forum.” Minholz, 227 F.

Supp. 3d at 259 (internal citations and quotation marks omitted). Hence, the Supreme Court has

made clear “that even a company’s ‘engage[ment] in a substantial, continuous, and systematic

course of business’ is . . . insufficient to render it at home in a forum.” Sonera Holding B.V. v.

Cukurova Holding A.S., 750 F.3d 221, 226 (2d Cir. 2014) (quoting Daimler, 571 U.S. at 138),

cert. denied, 573 U.S. 948 (2014).

       Saint-Gobain argues that Individual Plaintiffs have not sufficiently alleged that it is

subject to general jurisdiction since Saint-Gobain is not “at home” in New York State. Mots. to

Dismiss at 5. The Court agrees. Saint-Gobain is incorporated and has its principal place of

business in Pennsylvania, Compl. ¶ 20, and therefore does not possess contacts with New York

State that “are so constant and pervasive ‘as to render [it] essentially at home in the forum

State.’” Daimler, 571 U.S. at 122 (quoting Goodyear, 564 U.S. at 919). Nor have Individual

Plaintiffs alleged any facts that suggest this is an “exceptional case” in which general jurisdiction

may be found beyond Saint-Gobain’s place of incorporation or principal place of business. See

Daimler, 571 U.S. at 128–31.

       Consequently, the Court cannot assert general jurisdiction over Saint-Gobain.

       B. Specific Jurisdiction

       As another court in this district has observed:

               For specific jurisdiction, a corporation’s continuous activity of some
               sorts within a state is not enough to support the demand that the
               corporation be amenable to suits unrelated to that activity. The

                                                  8
               plaintiff must demonstrate that her claim arises out of or relates to
               defendant’s contacts with the forum state and that the defendant
               purposefully availed itself of the privilege of doing business in the
               forum state such that it could foresee being haled into court there.
               Thus, specific jurisdiction cases are limited to those involving issues
               deriving from, or connected with, the very controversy that
               establishes jurisdiction.

Minholz, 227 F. Supp. 3d at 259–60 (N.D.N.Y. 2016) (internal citations, quotation marks, and

alterations omitted).

       Individual Plaintiffs assert facts purporting to show Saint-Gobain’s interactions with

SGPP establishes jurisdiction over the former. For instance, Individual Plaintiffs allege that

Saint-Gobain “was actively involved in the management of, and decision-making by, SGPP,

including issues relating to environmental health and safety” and the “disposal of hazardous or

toxic substances and wastes by SGPP.” Id. ¶¶ 2–3. They further aver that Saint-Gobain has

provided SGPP with “[v]arious types of services, for example, tax, treasury, risk management,

human resources, environmental health and safety” over a seventeen-year period. Resps., Ex. S at

81–82. Finally, Individual Plaintiffs claim that “SGPP remains the owner and operator of the

Hoosick Facilities, with significant input from Saint-Gobain regarding operations.” Compl. ¶ 80.

Yet Individual Plaintiffs have not shown Saint-Gobain has purposefully availed itself of the New

York forum through its interactions with SGPP, as there are no allegations that Saint-Gobain

managed SGPP or provided services or input to SGPP within New York State. And even if

Individual Plaintiffs had done so, they have not sufficiently shown that these facts bear any

relation to the Hoosick Facilities alleged discharge or release of PFOA into the Village’s drinking

supply. See Adams v. Horton, No. 13-CV-10, 2015 WL 1015339, at *6 (D. Vt. Mar. 6, 2015)

(finding that a defendant’s phone call with the plaintiff occurring in the forum state did not give

                                                 9
rise to the plaintiff’s claims under the Americans with Disabilities Act, Rehabilitation Act, and

the Due Process Clause of the Fourteenth Amendment). Consequently, the Court cannot

conclude Individual Plaintiffs’ claims arise from these purported contacts.

       Individual Plaintiffs also attempt to establish jurisdiction through Saint-Gobain’s direct

contacts with New York State. For instance, while Individual Plaintiffs allege Saint-Gobain was

“a past owner and operator of the Hoosick Facilities,” id. ¶ 5, they do not allege the dates of such

ownership or operation. Accordingly, this allegation is insufficient to support a finding of

jurisdiction because it is unclear whether Individual Plaintiffs’ claims even arise out of this

purported period of ownership and operation. And while Individual Plaintiffs allege that “DuPont

manufactured and/or sold PFOA to Saint-Gobain” that was “used at the Hoosick Facilities,” id. ¶

30, they do not allege facts suggesting such sale occurred in New York State, that Saint-Gobain

then transported the PFOA into the State, or that Saint-Gobain is responsible for the utilization of

DuPont’s PFOA at the Hoosick Facilities or its discharge or release into the Village’s water

supply. See Nespresso USA, Inc. v. Ethical Coffee Co. SA, 263 F. Supp. 3d 498, 504 (D. Del.

2017) (finding parent companies not subject to specific jurisdiction when the counterclaim-

plaintiff had not demonstrated that those companies, rather than their subsidiary, introduced the

infringing product into the forum state).

       Finally, Individual Plaintiffs’ reliance on the facts that (1) a Saint-Gobain employee was

listed on an EPA notice reporting “the presence of PFOA in the Village water supply and the

nexus of that contamination of the Hoosick Facilities,” Compl. ¶ 116; (2) Thomas Kinisky,

formerly the CEO of both Saint-Gobain and SGPP, interacted with the Mayor of Hoosick Falls

regarding the PFOA contamination of the Village’s drinking supply, Resps., Exs. J; O; H; M; Q;


                                                 10
and (3) an employee potentially of both Saint-Gobain and SGPP confirmed the “disposal of

PFOA containing wastes at the Hoosick Facilities,” Compl. ¶ 93, do not sufficiently establish

specific jurisdiction over Saint-Gobain. While these facts suggest Saint-Gobain may have acted

within the forum after PFOA had contaminated the Village’s water supply, they do sufficiently

suggest Saint-Gobain is responsible for the use of PFOA at the Hoosick Facilities or the

discharge or release of PFOA into the Village’s water supply. Moreover, “the existence of

overlapping corporate officers [in itself] does not necessarily establish” a parent company’s

contacts with the forum state. Am. Med. Sys., Inc. v. Biolitec, Inc., 604 F. Supp. 2d 325, 329 (D.

Mass. 2009) (citing United States v. Bestfoods, 524 U.S. 51, 68–69 (1998)).

        In sum, the Court cannot assert specific jurisdiction over Saint-Gobain.

        C. Alter Ego Theory

        Individual Plaintiffs also argue the Court should assert jurisdiction over Saint-Gobain

under the theory that SGPP is an alter ego of its parent. Resps. at 13–15. Saint-Gobain concedes

that SGPP “owns and operates two manufacturing facilities in the Village of Hoosick Falls, New

York.” Mots. to Dismiss at 3.

        “The alter ego theory allows plaintiffs to pierce the corporate veil to impute a subsidiary’s

contacts to the parent company by showing that the subsidiary and the parent are one and the

same . . . . The rationale behind this theory is that the alter ego subsidiary is the same entity as its

parent, and thus, the jurisdictional contacts of the subsidiary are also jurisdictional contacts of the

parent.” Delacruz v. Serv. Corp. Int’l, No. 18-CV-154, 2018 WL 2287962, at *4 (E.D. Cal. May

18, 2018) (internal quotation marks omitted) (quoting Viega GmbH v. Eighth Jud. Dist. Ct., 328

P.3d 1152, 1157 (Nev. 2014)).


                                                  11
       “Because this is a diversity action, we apply the substantive law of the state in which this

action was brought, viz., New York, including New York’s . . . choice of law rules.” Quinn v.

Teti, 234 F.3d 1262, 1262 (2d Cir. 2000). “Under New York choice-of-law rules, the law of the

state of incorporation is used to determine whether the corporate veil should be pierced.” Phillips

v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 227–28 (S.D.N.Y. 2013) (citing, inter alia, Fletcher v.

Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)); see also Ligotti v. Provident Life & Cas. Ins. Co.,

857 F. Supp. 2d 307, 314–15 (W.D.N.Y. 2011) (applying the law of the subsidiary’s place of

incorporation to determine whether to pierce the subsidiary’s corporate veil). Since SGPP is a

California corporation, Compl. ¶ 18, the Court must turn to California law to determine whether

SGPP is an alter ego of Saint-Gobain.

       “To satisfy the alter ego test [to establish personal jurisdiction], a plaintiff must make out

a prima facie case (1) that there is such unity of interest and ownership that the separate

personalities [of the two entities] no longer exist and (2) that failure to disregard [their separate

identities] would result in fraud or injustice.” Ranza v. Nike, Inc., 793 F.3d 1059, 1073 (9th Cir.

2015) (internal quotation marks omitted) (quoting Doe v. Unocal Corp., 248 F.3d 915, 926 (9th

Cir. 2001)). As noted by a Northern District of California court:

               The first prong of the alter ego test requires a showing that the parent
               controls the subsidiary to such a degree as to render the latter the
               mere instrumentality of the former. It requires such pervasive control
               that it can only be met where a parent corporation dictates every facet
               of the subsidiary’s business—from broad policy decisions to routine
               matters of day-to-day operation. Importantly, the Ninth Circuit has
               emphasized that total ownership and shared management personnel
               are alone insufficient to establish the requisite level of control. Nor
               can the first prong be met by only showing an active parent
               corporation involved directly in decision-making about its
               subsidiaries’ holdings where the corporations observe all of the

                                                  12
               corporate formalities necessary to maintain corporate separateness.
               Courts consider nine factors when assessing the first prong of the
               alter ego test:

               [1] the commingling of funds and other assets of the entities, [2] the
               holding out by one entity that it is liable for the debts of the other, [3]
               identical equitable ownership of the entities, [4] use of the same
               offices and employees, [5] use of one as a mere shell or conduit for
               the affairs of the other, [6] inadequate capitalization, [7] disregard of
               corporate formalities, [8] lack of segregation of corporate records, and
               [9] identical directors and officers.

Corcoran v. CVS Health Corp., 169 F. Supp. 3d 970, 983 (N.D. Cal. 2016) (internal citations,

quotation marks, and alterations omitted).

       In Corcoran, the court concluded that the plaintiffs “had not made a prima facie showing”

of a “unity of interest and ownership” even though the plaintiffs provided evidence supporting

the third, fourth, and ninth factors: “the evidence shows only that CVS Health wholly owns CVS

Pharmacy, the two entities have overlapping officers and directors, CVS Health presents itself as

one integrated company on its website and in government filings for marketing purposes, and

CVS Health has been involved in discrete business decisions of CVS Pharmacy.” Corcoran, 169

F. Supp. 3d at 983–84.

       Here, Individual Plaintiffs provide similar evidence satisfying the same factors of the

“unity of interest and ownership” prong. For instance, they allege “SGPP is a wholly owned

subsidiary of Saint-Gobain Ceramics & Plastics, Inc., which is a subsidiary of Saint-Gobain

Delaware Corporation, which is a subsidiary of Defendant Saint-Gobain.” Compl. ¶ 19.

Individual Plaintiffs further suggest that Saint-Gobain and SGPP may share certain employees,

including Thomas Kinsky, Resps., Exs. J; O; H, and Edward Canning, Compl. ¶ 93.

Additionally, an SGPP employee, Phill Guy, previously testified that Saint-Gobain and SGPP

                                                   13
employees were “all part of the – ultimately part of the French corporation overall.” Resps., Exs.

R at 10. And Saint-Gobain has managed SGPP and provided input to SGPP. Compl. ¶¶ 2, 3, 80.

As in Corcoran, “the Court concludes that this evidence is legally insufficient to satisfy the unity

of interest prong of the alter ego test.” Corcoran, 169 F. Supp. 3d 970, 984 (N.D. Cal. 2016)

(citing Harris Rutsky & Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1135 (9th Cir.

2003) (concluding that facts showing that parent wholly owned subsidiary, parent and subsidiary

employed the same staff, shared the same officers and directors, and shared physical office space

did not satisfy first prong of alter ego test); Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp.

3d 938, 956 (N.D. Cal. 2015) (finding that facts supporting the third, fourth, and ninth “unity of

interest and ownership” factors “even when considered together, are not sufficient to support a

finding of unity of interest among” corporate entities)). Like in Corcoran, Individual Plaintiffs’

“failure to address the other six [‘unity of interest and ownership’] factors strongly weighs

against a finding that” SGPP’s “contacts should be imputed” to Saint-Gobain. 169 F. Supp. 3d at

984 (citing Stewart, 81 F. Supp. 3d at 955).

       Individual Plaintiffs’ reliance on an additional fact to support a finding of “unity of

interest and ownership”—that Saint-Gobain has provided SGPP with “[v]arious types of

services, for example, tax, treasury, risk management, human resources, environmental health

and safety” over a seventeen-year period—is unavailing. For, this fact does not show Saint-

Gobain “controls” SGPP “to such a degree as to render the latter the mere instrumentality of the

former.” Ranza, 793 F.3d at 1073 (internal quotation marks omitted) (quoting AT&T Co. v.

Compagnie Bruxelles Lambert, 94 F.3d 586, 591 (9th Cir. 1996)); see also Calvert v. Huckins,

875 F. Supp. 674, 679 (E.D. Cal. 1995) (“[P]laintiffs point out that counsel for Centex has


                                                 14
provided legal services to both CXP and Western. [W]hile this point carries plaintiffs’ argument

the furthest, it nevertheless does not suffice to establish the measure of control necessary to

justify disregarding the corporate entity.”)

       In sum, the Court cannot assert personal jurisdiction over Saint-Gobain through an alter-

ego theory.5

       D. Jurisdictional Discovery

       “[E]ven where plaintiff has not made a prima facie showing of personal jurisdiction, a

court may still order discovery, in its discretion, when it concludes that the plaintiff may be able

to establish jurisdiction if given the opportunity to develop a full factual record.” Leon v.

Shmukler, 992 F. Supp. 2d 179, 194 (E.D.N.Y. 2014) (citing In re Magnetic Audiotape Antitrust

Litig., 334 F.3d 204, 208 (2d Cir. 2003)). Jurisdictional discovery is warranted when “the

plaintiff has made a threshold showing that there is some basis for the assertion of jurisdiction[,]

facts that would support a colorable claim of jurisdiction.” Id. at 195 (quoting Ayyash v. Bank

Al–Madina, No. 04-CV-9201, 2006 WL 587342, at *5 (S.D.N.Y. March 9, 2006)).

       Individual Plaintiffs request jurisdictional discovery in case the Court finds they have not

met their burden in establishing jurisdiction over Saint-Gobain. Resps. at 15–17. As discussed

above, Individual Plaintiffs have not made a prima facie showing that Saint-Gobain is subject to

the personal jurisdiction of this Court. The Court, however, finds that Individual Plaintiffs “have

made a sufficient start toward establishing jurisdiction.” See PST Servs., Inc. v. Larson, 221

F.R.D. 33, 37 (N.D.N.Y. 2004). For instance, Individual Plaintiffs established Thomas Kinsky



       5
          “Having found that Plaintiffs failed to establish the first prong, the Court need not
address the second prong of the alter ego test.” Corcoran, 169 F. Supp. 3d at 984.

                                                 15
was simultaneously the CEO of Saint-Gobain and SGPP, Resps., Exs. J; O; H, and that Edward

Canning may be an employee of both companies, Compl. ¶ 93. Another court in this district has

granted jurisdictional discovery solely on the fact that a parent company and its subsidiary shared

the same president. See Perkins v. Sunbelt Rentals, Inc., No. 14-CV-1378, 2015 WL 12748009,

at *12 (N.D.N.Y. Aug. 13, 2015). Individual Plaintiffs have adduced additional facts suggesting a

need for jurisdiction discovery, such as that Saint-Gobain managed SGPP or provided services or

input to SGPP. Compl. ¶¶ 2, 3, 80; Resps., Ex. S at 81–82. See WM Int’l, Inc. v. 99 Ranch Mkt.

#601, 329 F.R.D. 491, 495–96 (E.D.N.Y. 2019) (ordering jurisdictional discovery because a

subsidiary’s New York State contacts along with “allegations of a corporate relationship”

between the subsidiary and its controlling corporate entity “make it possible that [this entity] is

subject to personal jurisdiction in New York”).

       Other facts suggest Saint-Gobain may be subject to personal jurisdiction. Saint-Gobain

was “a past owner and operator of the Hoosick Facilities,” id. ¶ 5, and “DuPont manufactured

and/or sold PFOA to Saint-Gobain . . . used at the Hoosick Facilities,” id. ¶ 30. While these facts

are insufficient to establish a prima facie case for jurisdiction, they satisfy the light burden

Individual Plaintiffs must meet to justify jurisdictional discovery. See Aerotel, Ltd. v. Sprint

Corp., 100 F. Supp. 2d 189, 194 (S.D.N.Y. 2000) (ordering jurisdictional discovery based on the

plaintiff’s “conclusory” allegations).

       The Court’s finding that jurisdictional discovery is warranted in this instance is buttressed

by the realization that “the facts necessary to establish personal jurisdiction” may “lie exclusively

within the defendant’s knowledge.” Winston & Strawn v. Dong Won Sec. Co., No. 02-CV-183,

2002 WL 31444625, at *5 (S.D.N.Y. Nov. 1, 2002) (citing Wells Fargo & Co. v. Wells Fargo


                                                  16
Express Co., 556 F.2d 406, 430 n.4 (2d Cir. 1977); Gelfand v. Tanner Motors, Ltd., 339 F.2d

317, 323 (2d Cir. 1964)).

V.    CONCLUSION

       The Court denies Saint-Gobain’s motions to dismiss and will permit Individual Plaintiffs

to take jurisdictional discovery. “Such discovery should be directed to ascertaining the precise

level of interrelatedness between” Saint-Gobain and SGPP. See Aerotel, 100 F. Supp. 2d at 194.

It should also be directed at discerning the direct contacts, if any, between Saint-Gobain and New

York State.

       Accordingly, it is hereby:

       ORDERED, that Saint-Gobain’s Motions to Dismiss6 are DENIED; and it is further

       ORDERED, that Individual Plaintiffs’ requests to take jurisdictional discovery are

GRANTED. Individual Plaintiffs may take jurisdictional discovery to establish whether Saint-

Gobain is subject to personal jurisdiction in this Court, including but not limited to whether

Saint-Gobain is an alter ego of SGPP; and it is further

       ORDERED, that the above-captioned cases are referred to the Honorable Daniel J.

Stewart, United States Magistrate Judge, so that he may oversee the jurisdictional discovery

ordered by the Court; and it is further




       6
         No. 1:19-CV-219, Dkt. No. 28; No. 1:19-CV-225, Dkt. No. 30; No. 1:19-CV-231, Dkt.
No. 28; No. 1:19-CV-221, Dkt. No. 28; No. 1:19-CV-216, Dkt. No. 28; No. 1:19-CV-220, Dkt.
No. 30; No. 1:19-CV-215, Dkt. No. 30.

                                                17
       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:         January 02, 2020
               Albany, New York




                                               18
